

115 S1342 IS: Eliminating Federal Tax Subsidies for Stadiums Act of 2017
U.S. Senate
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1342IN THE SENATE OF THE UNITED STATESJune 12, 2017Mr. Booker (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to treat obligations financing professional sports
			 stadiums as private activity bonds if such obligations meet the private
			 business use test.
	
 1.Short titleThis Act may be cited as the Eliminating Federal Tax Subsidies for Stadiums Act of 2017. 2.Eliminating Federal tax subsidization of professional sports stadiums (a)Treatment of certain obligations financing professional sports stadiums as private activity bondsSection 141(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(10)Special rule for professional sports stadiums
 (A)In generalIn the case of any issue any proceeds of which are to be used to provide a professional sports stadium, such issue shall be treated as meeting the private security or payment test of paragraph (2).
 (B)Professional sports stadiumFor purposes of this paragraph, the term professional sports stadium means any facility (and appurtenant real property) which, during at least 5 days during any calendar year, is used as a stadium or arena for professional sports exhibitions, games, or training..
 (b)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.